  Case 18-18434         Doc 23     Filed 03/05/19 Entered 03/05/19 12:24:11              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-18434
         ROTAYNA YVETTE BERRY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/28/2018.

         2) The plan was confirmed on 08/30/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/20/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-18434       Doc 23        Filed 03/05/19 Entered 03/05/19 12:24:11                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $5,280.81
       Less amount refunded to debtor                            $414.00

NET RECEIPTS:                                                                                     $4,866.81


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,780.54
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $199.56
    Other                                                                    $40.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,020.10

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AARONS SALES & LEASE OWNERSHI    Unsecured         342.00           NA              NA            0.00       0.00
AMERICAN CREDIT ACCEPTANCE       Secured       10,700.00     16,903.18        16,903.18      1,565.09     281.62
AMERICAN CREDIT ACCEPTANCE       Unsecured      5,677.00            NA              NA            0.00       0.00
ARGON CREDIT                     Unsecured      1,200.00            NA              NA            0.00       0.00
AT&T SERVICES INC                Unsecured         905.00        904.01          904.01           0.00       0.00
AT&T Uverse                      Unsecured         113.00           NA              NA            0.00       0.00
CHASE BANK                       Unsecured         950.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         300.00        127.14          127.14           0.00       0.00
COMCAST CABLE                    Unsecured         214.00           NA              NA            0.00       0.00
CRYSTAL ROCK FINANCE LLC         Unsecured         310.00      3,054.19        3,054.19           0.00       0.00
FINGERHUT                        Unsecured           0.00           NA              NA            0.00       0.00
GEICO INSURANCE                  Unsecured         270.00           NA              NA            0.00       0.00
HEALTHCARE ASSOC CREDIT UNION    Unsecured         688.00        491.65          491.65           0.00       0.00
IL DEPT OF REVENUE               Priority          338.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority       1,234.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority       2,000.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority       2,887.00       6,523.57        6,523.57           0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA       1,307.55        1,307.55           0.00       0.00
ILLINOIS LENDING CORP            Unsecured      1,400.00         611.28          611.28           0.00       0.00
INTERNAL REVENUE SERVICE         Priority       2,465.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       2,833.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       3,037.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       6,273.00     11,244.72        11,244.72           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA       9,006.48        9,006.48           0.00       0.00
JEFFERSON CAPITAL SYSTEM         Unsecured         648.00           NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured         528.00        528.13          528.13           0.00       0.00
MIDWEST PODIATRY SERVICE         Unsecured          20.00           NA              NA            0.00       0.00
NICOR GAS                        Unsecured      1,100.00         839.88          839.88           0.00       0.00
NISSAN MOTOR ACCEPT              Unsecured     14,447.00            NA              NA            0.00       0.00
OPTIO SOLUTIONS LLC              Unsecured            NA         500.00          500.00           0.00       0.00
PATRICIA BOATWRIGHT MD           Unsecured          60.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-18434       Doc 23       Filed 03/05/19 Entered 03/05/19 12:24:11                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal        Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid           Paid
PAYPAL CREDIT                   Unsecured         679.00           NA           NA             0.00         0.00
PRA RECEIVABLES MGMT            Unsecured         474.00        474.73       474.73            0.00         0.00
RUSH OAK PARK HOSPITAL          Unsecured         300.00           NA           NA             0.00         0.00
RUSH UNIVERSITY MEDICAL CENTE   Unsecured      3,900.00            NA           NA             0.00         0.00
SIR FINANCE                     Unsecured      1,800.00         896.55       896.55            0.00         0.00
SPEEDY CASH                     Unsecured         679.00        678.96       678.96            0.00         0.00
SYNCHRONY BANK                  Unsecured            NA         483.00       483.00            0.00         0.00
T-MOBILE/T-MOBILE USA INC       Unsecured      1,587.00       1,353.16     1,353.16            0.00         0.00
TRITON COLLEGE                  Unsecured      1,141.00            NA           NA             0.00         0.00
UNIVERSITY PATHOLOGISTS         Unsecured         130.00           NA           NA             0.00         0.00
US DEPT OF EDUCATION            Unsecured      6,072.00       6,077.57     6,077.57            0.00         0.00
US DEPT OF EDUCATION            Unsecured     50,253.00     50,250.95     50,250.95            0.00         0.00
VERIZON                         Unsecured            NA         239.76       239.76            0.00         0.00
VILLAGE OF RIVER FOREST         Unsecured         100.00           NA           NA             0.00         0.00
WEBBANK FINGERHUT               Unsecured           0.00           NA           NA             0.00         0.00
WHY NOT LEASE IT                Unsecured         354.00        116.54       116.54            0.00         0.00
WHY NOT LEASE IT                Secured              NA         300.00       300.00            0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00               $0.00                   $0.00
      Mortgage Arrearage                                    $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                          $16,903.18           $1,565.09                 $281.62
      All Other Secured                                   $300.00               $0.00                   $0.00
TOTAL SECURED:                                         $17,203.18           $1,565.09                 $281.62

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                  $0.00                $0.00
       Domestic Support Ongoing                             $0.00                  $0.00                $0.00
       All Other Priority                              $17,768.29                  $0.00                $0.00
TOTAL PRIORITY:                                        $17,768.29                  $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                            $77,941.53                  $0.00                $0.00


Disbursements:

       Expenses of Administration                             $3,020.10
       Disbursements to Creditors                             $1,846.71

TOTAL DISBURSEMENTS :                                                                          $4,866.81




UST Form 101-13-FR-S (09/01/2009)
  Case 18-18434         Doc 23      Filed 03/05/19 Entered 03/05/19 12:24:11                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
